DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0182716 A1 to Miyazaki et al. (“Miyazaki”) in view of U.S. Patent Application Publication No. 2010/0027947 A1 to Dutta (“Dutta”).								As to claim 1, although Miyazaki discloses Electronic packaging, comprising: a dielectric layer (3) comprising a first major surface, a second major surface opposite to the first major surface, and a thickness between the first major surface and the second major surface; a first metal layer (3ca, 3cb) plated to the first major surface; a second metal layer (3cc) plated to the second major surface; a metal substrate (2) joined to the first metal layer (3ca, 3cb); and a base plate (9) joined to the second metal layer (3cc) via a surface-to-surface contact (See Fig. 1, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0048, ¶ 0050, ¶ 0059) (Notes: the “metal substrate” is interpreted as a metal element that supports elements disposed thereon. Further, limitation “joined” is defined as to put or bring into close association or relationship by Merriam-Webster.com), Miyazaki does not further disclose the thickness between the first major surface and the second major surface being no more than 80 μm, the first metal layer having a thickness of from 2 μm to 50 μm; and the second metal layer having a thickness of from 2 μm to 50 μm.			However, Dutta does disclose the thickness between the first major surface and the second major surface being no more than 80 μm, the metal layer (190) having a thickness of from 2 μm to 50 μm (See Fig. 6, Fig. 8, ¶ 0096, ¶ 0101, ¶ 0102).		In view of the teachings of Miyazaki and Dutta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Miyazaki to have the thickness between the first major surface and the second major surface being no more than 80 μm, the first metal layer having a thickness of from 2 μm to 50 μm; and the second metal layer having a thickness of from 2 μm to 50 μm because the thicknesses are determined based on the dimensions of the electronic package and it is known miniaturization requires smaller thicknesses, where the thicknesses are also adjusted/optimized in view of flexibility and rigidity (See Dutta ¶ 0096).													Further, the applicant also has not established the critical nature of the “the thickness being no more than 80 μm and a thickness of from 2 μm to 50 μm”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 								It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations based on the requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).									As to claim 2, Miyazaki further discloses wherein the first metal layer (3ca, 3cb) is applied to the first major surface via electroplating or electroless plating and wherein the second metal layer (3cc) is applied to the second major surface via electroplating or electroless plating (See ¶ 0043).									Further regarding claim 2, the limitation “via electroplating or electroless plating” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).		The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).									As to claim 3, Miyazaki further discloses wherein the dielectric layer (3) comprises at least one of alumina, zirconia toughened alumina, aluminum nitride, beryllium oxide, or silicon nitride (See ¶ 0042).								As to claim 4, Miyazaki discloses further comprising a sintered silver layer (5a) between the base plate (9) and the second metal layer (3cc) to join the base plate (9) to the second metal layer (3cc) (See ¶ 0059).							As to claim 5, Miyazaki further discloses wherein the second metal layer (3cc) and the base plate (9) are a unitary layer after joining (See Fig. 1) (Notes: the limitation “unitary” is defined as having the character of a unit: UNDIVIDED, WHOLE by Merriam-Webster.com. Since the second metal layer and the base plate are physically in contact with each other, the limitation is met).									As to claim 6, Miyazaki further discloses wherein the first metal layer (3ca, 3cb) defines a first pattern of electrical connections and wherein the metal substrate (2) defines a second pattern of electrical connections that matches the first pattern (See Fig. 1) for establishing connections of multiple semiconductor chips (Notes: the limitation “match” is defined as to fit together or make suitable for fitting together by Merriam-Webster.com).										As to claim 8, although Miyazaki discloses Electronic packaging, comprising: a dielectric layer (3) comprising a first major surface, a second major surface opposite to the first major surface, and a thickness between the first major surface and the second major surface; a first metal layer (3ca, 3cb) direct plated to the first major surface; a second metal layer (3cc) direct plated to the second major surface; a metal substrate (2) comprising a first substrate surface and a second substrate surface, the second substrate surface being joined to the first metal layer (3ca, 3cb); a base plate (9) joined to the second metal layer (3cc) via surface-to-surface contact; and a semiconductor component (1) joined to the first substrate surface of the metal substrate (2) (See Fig. 1, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0048, ¶ 0050, ¶ 0059) (Notes: the “metal substrate” is interpreted as a metal element that supports elements disposed thereon. Further, limitation “joined” is defined as to put or bring into close association or relationship by Merriam-Webster.com), Miyazaki does not further disclose the thickness being no more than 80 μm.											However, Dutta does disclose the thickness being no more than 80 μm (See Fig. 6, Fig. 8, ¶ 0096).											In view of the teachings of Miyazaki and Dutta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Miyazaki to have the thickness being no more than 80 μm because the thickness is determined based on the dimensions of the electronic package and it is known miniaturization requires a smaller thickness, where the thickness is also adjusted/optimized in view of flexibility and rigidity (See Dutta ¶ 0096).				Further, the applicant also has not established the critical nature of the “the thickness being no more than 80 μm”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims....In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.		It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations based on the requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Alter, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).									As to claim 9, Miyazaki further discloses wherein the dielectric layer (3) comprises at least one of alumina, zirconia toughened alumina, aluminum nitride, or beryllium oxide (See ¶ 0042).									As to claim 10, Miyazaki further discloses wherein the first metal layer (3ca, 3cb) defines a first pattern of electrical connections and wherein the metal substrate (2) defines a second pattern of electrical connections that matches the first pattern (See Fig. 1) for establishing connections of multiple semiconductor components (Notes: the limitation “match” is defined as to fit together or make suitable for fitting together by Merriam-Webster.com).											As to claims 19 and 20, Miyazaki further discloses wherein each of the first (3ca, 3cb) and second (3cc) metal layers comprises copper (See ¶ 0043).

Response to Arguments
Applicant's arguments with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Tsukaguchi et al. (US 2004/0131832 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815